Title: From John Adams to William Tudor, 27 March 1777
From: Adams, John
To: Tudor, William


     
      My dear Sir
      War Office. March 27. 1777
     
     I had yours by Coll Palfry last night. General Green is just taking his Departure so that I can, only write you a Line.
     I blame you not for determining either to rise at the Bar or in the Army. I wish you to rise in both.
     It is a critical, and delicate Thing to give Advice to our best Friends, and therefore I hope you will pay no more Attention to any that I may give you, than just to weigh it and then follow your own Inclinations.
     As a Lt Coll of Artillery, you will be in the Road to Promotion, and will have an Opportunity of becoming great in the Art of War. You will not be obliged to give up your Rank or Pretensions at the Bar. This War will not last seven Years—and if it should as long as that, you may shine at the Bar afterwards, as bright as if you had never been in the Army, and brighter too. A Military Character formed early in Life, and united to the Character of a Lawyer a statesman and Civilian, will not fail in the future Circumstances of America to make a great Man.
     Crane is a brave Man, and in my Opinion it will do you honour to get the better of certain Delicacies so far as to Serve under him.
     As an Officer of Artillery, you will naturally get acquainted with those sciences, which are most Usefull in War—and I doubt not you will soon distinguish yourself, so as to merit Promotions.
     The Branch of ordnance is most wanted in America and therefore affords the fairest opportunity of doing good and acquiring Fame.
     It is not unlikely that the Pay of the Advocate may be raised but I can promise nothing, nor can I prophesy.
    